Citation Nr: 0306130	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00 23 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  

The case was previously before the Board of Veterans' Appeals 
(Board) in October 2001.  At that time, the Board found that 
the veteran had submitted new and material evidence 
subsequent to a July 1997 Board decision denying service 
connection for a gastrointestinal disorder.  The claim was 
therefore reopened, and to be considered on a de novo basis.  
Accordingly, the Board remanded the case to the Department of 
Veterans Affairs (VA) Regional Office (RO) for the veteran to 
provide the names and addresses of all treating physicians, 
for the RO to associate all treatment records in the claims 
file, for the RO to schedule the veteran for a 
gastrointestinal examination, and for the RO to ensure that 
all actions required by the Veterans Claims Assistance Act of 
2000 (VCAA) be undertaken.  The actions have been completed, 
and the case is once more properly before the Board for 
action.  

Additionally, the veteran has indicated in correspondence to 
Senator Lott that the RO has failed to inform him of the 
status of his back claim.  In April 2000, the United States 
Court of Appeals for Veterans Claims issued a decision 
affirming a May 1999 BVA decision which denied the issue of 
residuals of a concussion manifested as a back disorder.  It 
appears that the veteran is seeking to reopen his claim of 
service connection for a back disorder.  The Board refers 
this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence needed for an equitable disposition of the 
veteran's claim has been obtained.  

2.  There is no competent medical evidence linking the in-
service episode of gastroenteritis to post-service 
gastrointestinal disorders diagnosed many years after 
discharge.  



CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant (or veteran in this case) as to the information and 
evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) (2002) 
(regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except for the 
amendment relating to claims to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  As noted, initially the RO found that the veteran 
had not presented new and material evidence to reopen a final 
denial on the issue of entitlement to service connection for 
a gastrointestinal problem.  In the October 2001 Board 
decision, it was determined that the veteran had submitted 
new and material evidence, and that the claim was therefore 
reopened.  Subsequent to the development set forth in the 
remand, the veteran was furnished with a supplemental 
statement of the case in December 2002.  This document set 
forth the legal criteria governing the claim now before the 
Board, listed the evidence considered by the RO, and offered 
an analysis of the facts as applied to the legal criteria set 
forth therein, thereby informing the veteran of the 
information and evidence necessary to substantiate his 
claims.  Furthermore, the veteran was provided with a letter 
in November 2002 informing him of the change in law effected 
by the VCAA and advising him of the information and evidence 
necessary to support a service connection claim under the 
VCAA.  In effect, the RO treated the claim as incomplete and 
then worked with the veteran to complete his application to 
the extent possible.  The Board therefore concludes that 
there is no issue as to the provision of a form or 
instructions for applying for the claimed benefit.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159 (b)(2).  

In reviewing both the November 2002 letter and the December 
2002 supplemental statement of the case, the Board finds that 
these documents informed the veteran of the types of 
information needed to establish entitlement and of what 
evidence was already in the claims folder.  The Board 
therefore concludes that the RO essentially informed the 
veteran which evidence, if any, should be obtained by him, 
and which evidence, if any, would be obtained by the VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
addition, the statement of the case contained pertinent 
provisions of the regulations implementing the VCAA, 
including 38 C.F.R. § 3.159 (b)(1), which sets forth the 
requirements addressed in Quartuccio.  The record as a whole 
shows that VA has informed the veteran of the type of 
information and evidence necessary to substantiate his 
claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The RO has obtained the 
service medical records and the reports of private medical 
treatment pertinent to this appeal and reported by the 
veteran.  The RO has associated them with the record.  The 
veteran has not identified additional sources that could 
furnish evidence relevant to the issue before the Board, and 
the Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
the veteran has been furnished with an examination on the 
issue whether there was an etiological relationship between 
any post service gastrointestinal condition and the incidents 
of service.  The Board has reviewed the findings and 
conclusions on this examination, and finds that it is 
adequate for this purpose.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

The veteran's service medical records are not available for 
review.  Of record are reports from the Surgeon General's 
Office (SGO) that indicate that the veteran was treated in 
February 1945 for gastroenteritis.  

He underwent treatment at a VA facility in October 1954.  At 
that time, he reported that his primary complaint was back 
pain, and he did not raise any complaints regarding 
gastrointestinal disorders.  

His initial claim for service connection was received in 
November 1993.  This claim did not include a claim for 
service connection for a stomach disorder; rather, that claim 
was received in April 1995.  With his initial claim, the 
veteran submitted at that time a letter from Edward K. Gore, 
M.D., indicating that the veteran reported a number of 
conditions resultant from his military service, which did not 
include any form of stomach disorder.  Subsequent treatment 
records from Dr. Gore indicated that the veteran complained 
of stomach trouble when he was seen in June 2001.  

A March 1994 statement from a fellow veteran indicated that 
the veteran had been wounded in action, but there was no 
report of a stomach condition.  

Additional private medical records from 1993 and 1994 detail 
treatment for an orthopedic disorder.  However, no complaints 
with regard to a stomach disorder were reported.  

Of record are reports of treatment at the North Mississippi 
Medical Clinic.  In a December 1973 treatment note, the 
veteran reported that his stomach hurt.  Further complaints 
of a stomach disorder were reported in an October 1989 
treatment note.  At that time, the veteran reported 
intermittent diarrhea, of two months duration.  

He was treated at the Rheumatology Consultation IMA 
Foundation in January 1996 for complaints of arthralgia, 
myalgia and back discomfort.  He also reported irritable 
bowel syndrome.  He gave a history of vomiting blood in 1952, 
1970 and 1990, and an endoscopy revealed stomach ulcers.  
Abdominal examination was unremarkable.  

A June 1997 treatment note at the Semmes-Murphey Clinic noted 
that the veteran was being treated with Librax for a spastic 
colon, and had variable diarrhea and constipation.  

The veteran was seen at the North Mississippi Health Services 
in May 2000.  At that time, the examining physician noted 
widespread gastritis and duodenitis with ulceration.  The 
veteran was again seen in July 2000.  At that time, he 
reported a 10-year history of epigastric pain, left upper 
quadrant pain, diarrhea, burning and indigestion.  Tenderness 
was present over the epigastrum.  

The veteran underwent a colonoscopy at the North Mississippi 
Medical Center in February 2002, which showed a single small 
polyp in the ascending colon, along with multiple scattered 
diverticula in the sigmoid colon.  

The veteran had reported treatment in a Memphis, TN VA 
facility in 1952.   In a communication received in May 2002, 
the VA Medical Center in Memphis, TN indicated that no 1952 
records were received from storage.  

The veteran underwent a computerized tomography (CT) scan of 
the abdomen in a private facility in January 2002.  The 
results showed sigmoid diverticulosis without computed 
tomography evidence of diverticulitis.  

Records of treatment by Joseph N. Bailey, M.D., indicate that 
the veteran complained of epigastric pain when he was seen in 
May 2000.  He reported diarrhea when seen the next month.  

The VA examined the veteran for compensation purposes in 
October 2002.  At that time, the veteran reported that he was 
hospitalized in service for repeated stomach problems.  In 
1952, the veteran reported vomiting blood.  He continued to 
have stomach problems, but treated them with over the counter 
medication until 1976.  Subsequent treatment was reported.  
At the time of examination, he stated he had diarrhea on a 
weekly basis, along with mild abdominal cramps and 
flatulence.  Appetite was fair and weight was stable.  On 
examination, the abdomen was nondistended.  There was 
localized tenderness in the left  upper quadrant without any 
rebound or rigidity.  Bowel sounds were audible in all 
quadrants.  Digital examination showed normal sphincter tone, 
with specks of stool on the glove that were heme negative.  
After review of these symptoms, the examiner noted that there 
was a history of stomach problem - gastroenteritis in 
service.  He also noted the multiple histories of post 
service gastrointestinal complaints.  The examiner indicated 
that given the time frame (as obtained from the veteran's 
history, claims file and lack of any information from 1945 to 
1952), as to the onset of symptoms, diagnosis and treatment, 
it was very difficult to connect his initial episode of 
gastroenteritis to the veteran's current problems.  The 
examiner further could not explain the pain the veteran has 
been complaining of for several years in the left upper 
quadrant of his abdomen.  

This evidence demonstrates that the veteran had, on one 
documented incident, epigastric distress in service.  While 
he has presented evidence of post-service stomach disorders, 
he must also demonstrate a nexus between the two.  It is on 
this basis that his claim must fail.  

The veteran has presented no objective medical evidence 
demonstrating such a nexus.  Rather, he has only submitted 
his own contentions in this regard.  As the veteran is not a 
medical professional, his conclusions in this regard cannot 
be afforded substantial probative weight.  Grottveit v. 
Brown, 5 Vet. App. 91-93 (1993); Espiritu v. Derwinski, 2. 
Vet. App. 492 (1992).  The only medical evidence that touches 
on this question is the report of VA compensation examination 
in October 2002.  This report indicates that it would be very 
difficult to connect the incident in service to his post 
service symptomatology.  The Board must conclude that the 
gastroenteritis treated in service is not linked to the 
veteran's current gastrointestional disorder.  

Such a conclusion is consistent with the medical evidence of 
record.  The initial medical evidence is a report of 
consultation in a VA facility in 1954.  At that time, the 
veteran only reported orthopedic disorders.  While he later 
stated, on a number of occasions, that he vomited blood and 
sought VA treatment in 1952, he made no mention of such 
history on the 1954 treatment.  He did not provide any other 
reports of treatment until many years after service.  This 
substantiates the conclusion that while the veteran was 
treated for a gastrointestinal problem in service, there were 
no post-service residuals, and that the current 
symptomatology is not related to the isolated incident in 
service.  

Accordingly, service connection for a gastrointestinal 
disorder is not warranted.    


ORDER

Service connection for a gastrointestinal disorder is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed 


on or after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

